NUMBERS 13-16-00050-CR; 13-16-00051-CR;
                      & 13-16-00052-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

LAWSON PRICE,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 214th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

                Before Justices Garza, Perkes, and Longoria
                     Memorandum Opinion Per Curiam

       Appellant, Lawson Price, was convicted of unauthorized use of a motor vehicle

and unauthorized absence from a corrections facility. On January 15, 2016, appellant

filed notices of appeal by and through his attorney. This Court abated the appeals on

August 3, 2016, because of counsel’s failure to file a brief and ordered the trial court to

determine whether appellant desired to prosecute these appeals. Counsel for appellant
subsequently has filed a motion to withdraw as counsel.

       At the trial court hearing, appellant indicated that he wanted his appeals

dismissed and the record reflects appellant and his counsel signed a motion to withdraw

the appeal. A document titled “Order on Motion to Withdraw Appeal” with all three trial

court cause numbers contains the signature of appellant and counsel and grants

counsel’s motion to withdraw. A supplemental clerk’s record and reporter’s record have

been filed. Accordingly, these appeals are REINSTATED.

      Although no written motion has been filed in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure, based upon the evidence at the hearing that

appellant does not want to continue his appeals and the signature of both counsel and

appellant on the “Order on Motion to Withdraw Appeal,” we conclude that good cause

exists to suspend the operation of Rule 42.2(a) in this case. See TEX. R. APP. P. 2.

Accordingly, we dismiss the appeals. Counsel’s motion to withdraw is GRANTED.



                                                     PER CURIAM



Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of October, 2016.




                                          2